19-11711-scc      Doc 172     Filed 02/02/21 Entered 02/02/21 12:22:24         Main Document
                                           Pg 1 of 2


WINDELS MARX LANE & MITTENDORF, LLP               Hearing Date: February 3, 2021 at 10:00 a.m.
Attorneys for Alan Nisselson, Chapter 7 Trustee   Objections Due: January 27, 2021 at 5:00 p.m.
156 West 56th Street                              Related Dkt. No. 163
New York, New York 10019
Tel. (212) 237-1000 / Fax. (212) 262-1215
Attorneys appearing: Leslie S. Barr (lbarr@windelsmarx.com)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 In re
                                                 Chapter 7
 THE D&M CAPITAL GROUP, LLC,
                                                 Case No. 19-11711-scc
                                      Debtor.

               CERTIFICATE OF NO OBJECTION PURSUANT TO LOCAL
               BANKRUPTCY RULE 9075-2 REGARDING DOCKET NO. 163
                      ______________________________________

         Pursuant to Local Bankruptcy Rule 9075-2, the undersigned hereby certifies that, as of

the date hereof, other than the Response dated January 27, 2021 of Gemcut USA (Dkt. No. 170),

no objection, responsive pleading, or request for a hearing, regarding the Notice of Trustee’s

Motion and Trustee’s Motion for Order (A) Authorizing Trustee to Sell at Online Public Auction

Personal Property, Consisting of Jewelry and Precious Gems, Free and Clear of Liens, Claims,

Interests, and Encumbrances; (B) Approving Consent Procedures for Co-Owners; (C) Approving

Terms and Conditions for Online Public Auction Sale; (D) Authorizing the Payment of a Break-

Up Fee and Overbid Protection for Potential ‘Stalking Horse’ Bidders; (E) Setting Dates for

Auction and Sale Approval Hearing, and Approving the Form and Manner of Notice; and (F)

Granting Related Relief (Dkt.     No. 163) (the “Motion”), with a hearing date and time of

February 3, 2021 at 10:00 a.m. (the “Hearing”), has been filed or received by the undersigned.

         Pursuant to the Motion, objections were to be filed and served on the undersigned, on

behalf of the Trustee, no later than 5:00 p.m. on January 27, 2021 (the “Objection Deadline”).

In making this certification, the undersigned has reviewed the docket of this case and is filing




{11891365:1}
19-11711-scc      Doc 172     Filed 02/02/21 Entered 02/02/21 12:22:24          Main Document
                                           Pg 2 of 2



this Certificate of No Objection not less than forty-eight (48) hours after the expiration of the

Objection Deadline.

         The Trustee respectfully requests that an Order granting the Motion be entered without

further pleading or hearing and has emailed to Chambers.

Dated: New York, New York          Respectfully submitted,
       February 2, 2021
                                   WINDELS MARX LANE & MITTENDORF, LLP
                                   Attorneys for Alan Nisselson, Chapter 7 Trustee


                                   By:    /s/ Leslie S. Barr
                                          Leslie S. Barr (lbarr@windelsmarx.com)
                                          156 West 56th Street
                                          New York, New York 10019
                                          Tel. (212) 237-1000 / Fax. (212) 262-1215




{11891365:1}                                    2
